
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2278
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To direct the President to transmit to
		  Congress a report on anti-American incitement to violence in the Middle East,
		  and for other purposes.
	
	
		1.Anti-American incitement to
			 violence in the Middle East
			(a)FindingsCongress finds the following:
				(1)Freedom of the
			 press and freedom of expression are the foundations of free and prosperous
			 societies worldwide, and with the freedom of the press and freedom of
			 expression comes the responsibility to repudiate purveyors of incitement to
			 violence.
				(2)For years, certain media outlets in the
			 Middle East, particularly those associated with terrorist groups, have
			 repeatedly published or broadcast incitements to violence against the United
			 States and Americans.
				(3)Television
			 channels that broadcast incitement to violence against Americans, the United
			 States, and others have demonstrated the ability to shift their operations to
			 different countries and their transmissions to different satellite providers in
			 order to continue broadcasting and to evade accountability.
				(4)Television
			 channels such as al-Manar, al-Aqsa, al-Zawra, and others that broadcast
			 incitement to violence against the United States and Americans aid Foreign
			 Terrorist Organizations in the key functions of recruitment, fundraising, and
			 propaganda.
				(b)Statement of
			 policyIt shall be the policy of the United States to—
				(1)designate as
			 Specially Designated Global Terrorists satellite providers that knowingly and
			 willingly contract with entities designated as Specially Designated Global
			 Terrorists under Executive Order No. 13224, to broadcast their channels, or to
			 consider implementing other punitive measures against satellite providers that
			 transmit al-Aqsa TV, al-Manar TV, al-Rafidayn TV, or any other terrorist owned
			 and operated station;
				(2)consider
			 state-sponsorship of anti-American incitement to violence when determining the
			 level of assistance to, and frequency and nature of relations with, all states;
			 and
				(3)urge all
			 governments and private investors who own shares in satellite companies or
			 otherwise influence decisions about satellite transmissions to oppose
			 transmissions of telecasts by al-Aqsa TV, al-Manar TV, al-Rafidayn TV, or any
			 other Specially Designated Global Terrorist owned and operated stations that
			 openly incite their audiences to commit acts of terrorism or violence against
			 the United States and its citizens.
				(c)Report
				(1)Requirement for
			 reportsBeginning 6 months after the date of the enactment of
			 this Act and annually thereafter, the President shall transmit to the
			 appropriate congressional committees a report on anti-American incitement to
			 violence in the Middle East.
				(2)ContentThe
			 reports required under paragraph (1) shall include—
					(A)a
			 country-by-country list and description of media outlets that engage in
			 anti-American incitement to violence; and
					(B)a list of
			 satellite companies that carry mediums described in subparagraph (A) or
			 designated under Executive Order No. 13224.
					(d)DefinitionsIn this section:
				(1)Anti-American
			 incitement to violenceThe term anti-American incitement to
			 violence means the act of persuading, encouraging, instigating,
			 advocating, pressuring, or threatening so as to cause another to commit a
			 violent act against any person, agent, instrumentality, or official of, is
			 affiliated with, or is serving as a representative of the United States.
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
				(3)Middle
			 eastThe term Middle East means Algeria, Bahrain,
			 Egypt, Iran, Iraq, Israel, the West Bank and Gaza Strip, Jordan, Kuwait,
			 Lebanon, Libya, Morocco, Oman, Qatar, Saudi Arabia, Syria, Tunisia, the United
			 Arab Emirates, and Yemen.
				
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk
		
	
